DETAILED ACTION

Claim Status
Claims 1, 4-5, 7-8, 10, 12-14, 16-17, 20-21, 23-25, 27, 29-30 is/are pending.
Claims 1, 4-5, 7-8, 10, 12-14, 16-17, 20-21, 23-25, 27, 29-30 is/are rejected.
Claims 2-3, 6, 9, 11, 15, 18-19, 22, 26, 28 is/are cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.

Claim Rejections - 35 USC § 112
Claims 1, 4-5, 7-8, 10, 12-14, 16-17, 20-21, 23-25, 27, 29-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 1, 4, 29 are vague and indefinite because the upper limit of the polymer film layer thickness (i.e., “about 12 µm”) appears to be inconsistent with the recited total thickness of the polymer film layer and the metal oxide layer (i.e., “about 12 µm”) because there is no allowance for the thickness of the metal oxide layer.  The disclosure as originally filed contains no definition for what constitutes “about 12 µm”, nor does the disclosure provide any guidance for determining the acceptable variance from 12 µm encompassed by the phrase “about 12 µm” -- i.e., does “about” allow variances of ±1 microns or ±0.1 microns or ±0.01 microns or ±0.001 microns? 
 	Claims 1, 16-17, 29 are vague and indefinite because it is unclear what is meant by a “thermal… barrier”.  Does “thermal… barrier” refer to the reduction of heat transmission through the recited wrap material (as dictated by the relative thermal conductivities of the paper layer, the aluminum oxide layer, and the biaxially oriented polyester film layer)?  Or does “thermal barrier” refer to the retention of heat within a wrapped article by preventing steam or heated air from escaping the wrap upon heating (as dictated by the gas barrier characteristics of the aluminum oxide layer)?  For the purposes of examination, any layer which inhibits of heat transmission in any manner, whether through: (i) direct heat transfer through the claimed wrap; and/or (ii) indirect heat transfer via the movement of heated gas, vapor, or liquid; is deemed to constitute a “thermal… barrier”. 
	Claims 20-21 are vague and indefinite because the upper limit of the polymer film layer thickness (i.e., “about 12 µm”) appears to be inconsistent with the recited total thickness of the polymer film layer and the metal oxide layer (i.e., “about 12 µm”) because there is no allowance for the thickness of the metal oxide (or barrier) layer.  The disclosure as originally filed contains no definition for what constitutes “about 12 µm”, nor does the disclosure provide any guidance for determining the acceptable variance from 12 µm encompassed by the phrase “about 12 µm” -- i.e., does “about” allow variances of ±1 microns or ±0.1 microns or ±0.01 microns or ±0.001 microns? 
 	Claims 4-5, 7-8, 10, 12-14, 23-25, 27, 30 are dependent on one or more of the above claims and therefore incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 7-8, 10, 16-17, 20-21, 23-25, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	BOEHLER ET AL (US 5,858,487),
	in view of WNEK ET AL (US 2007/0251943),
	and in view of EP 0 812 779 (MATSUDA-EP ‘779),
 	and in view of TAKANO ET AL (US 2010/0304106).
 	BOEHLER ET AL ‘487 discloses a microwaveable food wrap comprising:
• a food-safe coating (1) forming an inner, food-contacting surface;

• a polymeric film layer (2) (e.g., polyester, etc.) with a typical thickness of 0.3-0.75 mils (7.6-19.1 microns);

• a susceptor layer (3);

• an adhesive layer (4) comprising an FDA-approved adhesive;

• a paper layer (5) with a typical weight of 30 lb/ream (~49 g/m2) forming an outward-facing surface.

(entire document, e.g., Figure 1, etc.; line 8-17, col. 1; line 57-65, col. 2; line 9-14, 40-60, col. 3; line 43-63, col. 4; line 31-59, col. 5; line 8-20, col. 8; etc.) However, the reference does not specifically mention metal oxide-coated polymer films. 
 	WNEK ET AL ‘943 discloses that it is well known in the art to use barrier films (e.g., but not limited to, silicon oxide-coated polymeric (e.g., polyethylene terephthalate, etc.) films as supports for microwave susceptor layers (e.g., metal layers, metal oxide layers, etc.) used in microwaveable heating sheets (e.g., food heating wraps, etc.).  The reference further discloses that it is well known in the art that microwave susceptor layers can be continuous or discontinuous (e.g., patterned in circles, loops, islands, squares, etc.). The reference further discloses that it is well known in the art to utilize paper layers with a typical weight of 15-60 lbs/ream as dimensionally stable layers in flexible microwaveable heating sheets.  (paragraph 0074, 0082, 0109-0110, 0112-0117, 0121-0122, etc.)
 	MATSUDA-EP ‘779 discloses that it is well known in the art to utilize transparent gas barrier films comprising:
• a first metal oxide coating (e.g., containing aluminum oxide, silicon oxide, mixtures thereof, etc.) with a typical thickness of 5-800 nm; 

• a plastic film (e.g., polyethylene terephthalate, etc.) with a typical thickness of 1-500 microns which is stretched both longitudinally and perpendicular to the longitudinal direction (i.e., biaxially oriented);

• a second metal oxide coating (e.g., containing aluminum oxide, silicon oxide, mixtures thereof, etc.) with a typical thickness of 5-800 nm;

as components in ovenable and/or microwavable packaging laminates or wrapping materials (e.g., for frozen food products, etc.), wherein the barrier packaging laminates can be formed by: providing a plastic film which is biaxially oriented; coating the plastic film with a metal oxide coating on one or both sides to form a gas barrier film; bonding the gas barrier film to an additional layer (e.g., paper layer, etc.) by dry lamination using an adhesive layer. (line 59-60, page 2; line 10-15, 27-55, page 3; line 45-60, page 5; line 35-46, 52-54, page 6; line 5-12, page 7; line 34-36, page 8; etc.)  
 	TAKANO ET AL ‘106 discloses that it is well known in the art that metal oxide gas barrier layers (e.g., oxides of aluminum, etc.) provide steam barrier properties in addition to oxygen barrier properties. (paragraph 0127, etc.)
 	Regarding claims 1, 4-5, 16-17, 20-21, 25, 29, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known metal oxide-coated gas barrier films as disclosed in MATSUDA-EP ‘779 as the susceptor-supporting polymeric film layer (2) in the microwaveable food wrap of BOEHLER ET AL ‘487 (as suggested in WNEK ET AL ‘943), in order to provide the BOEHLER ET AL ‘487 wraps with excellent gas barrier properties even when the susceptor layer is discontinuous and/or patterned, resulting in the following structure:
• a food-safe coating (1) forming an inner, food-contacting surface (BOEHLER ET AL ‘487);

• a polymeric film layer (2) (e.g., polyester, etc.) with a typical thickness of 0.3-0.75 mils (7.6-19.1 microns) (BOEHLER ET AL ‘487), which can be oxide-coated (WNEK ET AL ‘943);

• a plastic film (e.g., polyethylene terephthalate, etc.) with a typical thickness of 1-500 microns which is stretched both longitudinally and perpendicular to the longitudinal direction (i.e., biaxially oriented) (MATSUDA-EP ‘779);

• at least one metal oxide coating (e.g., containing aluminum oxide, silicon oxide, mixtures thereof, etc.) with a typical thickness of 5-800 nm (MATSUDA-EP ‘779);

• a susceptor layer (3) (BOEHLER ET AL ‘487);

• an adhesive layer (4) comprising an FDA-approved adhesive (BOEHLER ET AL ‘487);

• a paper layer (5) with a typical weight of 30 lb/ream (~49 g/m2) forming an outward-facing surface (BOEHLER ET AL ‘487).

 	Further regarding 1, 16-17, 29, since: (i) a “thermal… barrier” can be reasonable interpreted as referring to a layer which increases heat retention within an enclosed article by any means (e.g., either by interfering with direct heat transfer or interfering with indirect heat transfer via a gaseous or liquid medium); and (ii) aluminum oxide-containing gas barrier layers as disclosed in MATSUDA-EP ‘779 are capable of preventing the passage of both gas (e.g., heated air) and vapor (e.g., steam), as evidenced by TAKANO ET AL ‘106; the Examiner has reason to believe that aluminum oxide-containing gas barrier layer(s) as taught in MATSUDA-EP ‘779 incorporated into the microwavable food wraps of BOEHLER ET AL ‘487 would inherently improve the overall heat retention of said microwavable food wraps (e.g., by preventing the escape of heated air or steam out of heated food packages made from said microwavable food wraps), said metal oxide gas barrier coatings thereby functioning as both a “gas barrier” and “thermal… barrier” as recited in claims 1, 16-17, 29; therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
	Regarding claims 7-8, 23-24, since: (i) BOEHLER ET AL ‘487 does not explicitly state that the disclosed paper weight of 30 lbs/ream is a critical or essential feature of the disclosed microwaveable food wrap; (ii) BOEHLER ET AL ‘487 does not explicitly or clearly teach away or discourage the use of other paper weights; and (iii) paper weight is generally a result-effective parameter with respect to the flexibility and/or rigidity of a paper layer and laminates containing said paper layer (i.e., the heavier the paper weight, the less flexible the paper layer tends be, as illustrated in WNEK ET AL ‘943); one of ordinary skill in the art would have utilized paper layers with weights of less than 30 lbs/ream (e.g., as low as 15 lbs/ream, as suggested by WNEK ET AL ‘943) as the paper layer (5) in the microwaveable food wrap of BOEHLER ET AL ‘487 in order to provide materials with increased flexibility for specific wrapping or packaging applications (e.g., for food products with complex shapes, etc.).
 	Regarding claim 10, one of ordinary skill in the art would have used known, dry lamination adhesives (as suggested in MATSUDA-EP ‘779) which are food-safe (e.g., FDA-approved) and microwave-safe as the adhesive layer (4) in the microwaveable food wrap of BOEHLER ET AL ‘487 in order to provide good adhesion between the paper layer (5) and the susceptor-coated polymeric film (2/3) in order to prevent delamination during usage (e.g., heating) while also avoiding possible contamination of consumable food products with potentially toxic materials.
Regarding claims 1, 16-17, 29, since the barrier films of MATSUDA-EP ‘779 can have metal oxide barrier coatings on both sides of the plastic film, when said barrier films of MATSUDA-EP ‘779 are utilized as polymeric film (2) in the microwaveable food wrap of BOEHLER ET AL ‘487, a metal oxide barrier coating will be positioned between polymeric film (2) and paper layer (5) of MATSUDA-EP ‘779.

Claims 12-14, 27, 30 is rejected under 35 U.S.C. 103 as being unpatentable over:
 	BOEHLER ET AL (US 5,858,487), in view of WNEK ET AL (US 2007/0251943), and in view of EP 0 812 779 (MATSUDA-EP ‘779), and in view of TAKANO ET AL (US 2010/0304106),
 		as applied to claims 1, 17, 29 above,
	and further in view of STEEVES (US 4,177,314).
	STEEVES ‘314 discloses that it is well known in the art to apply printing on paper layers used as substrates or support layers in wrapping materials (e.g., for food products, etc.).  The reference further discloses that it is well known in the art to apply protective coatings over images printed on paper layers (line 25-66, col. 4; etc.)
 	Regarding claims 12-14, 27, 30, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply printing as suggested in STEEVES ‘314 to the outward-facing surface of paper layer (5) of MATSUDA-EP ‘779 in order to provide decorative effects and/or information.
 Further regarding claims 12-14, 27, 30, one of ordinary skill in the art would have applied known protective coatings as suggested in STEEVES ‘314 (e.g., overprint varnishes, clear coats, etc.) over images printed on the outward-facing surface of paper layer (5) of MATSUDA-EP ‘779 in order to protect said printed images from abrasion, scratches, and/or damaging environmental conditions (e.g., moisture, ultraviolet radiation, etc.) and thereby improve the durability of said printed images.
 	Regarding claims 13, 16, 27, one of ordinary skill in the art would have utilized known food-safe materials for all components (e.g., protective coatings for printed images, etc.) of the microwaveable food wraps of BOEHLER ET AL ‘487 in order to avoid possible contamination of food products with potentially toxic materials.

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive.
 	(A) Applicant argues that the recited combination of features provide unexpected results with respect to functioning as a thermal barrier.  However, since inorganic oxide gas barrier layers as disclosed in MATSUDA-EP ‘779 are typically effective against not only gas per se (e.g., hot air), but also typically work as effective barrier against other types of vapor (e.g., steam, as evidenced by TAKANO ET AL ‘106), it is reasonable to expect that a heated food package or wrap with an effective gas barrier layer would generally have better heat retention (by keeping heated air and/or steam within the food package and adjacent to the food) compared to a heated food package or wrap without an effective gas barrier layer (due to the leakage and escape of heated air and/or steam away from the heated food product).  Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims from the recited metal oxide layer.  Nor has Applicant provided persuasive evidence that the metal oxide layers as disclosed in MATSUDA-EP ‘779 are wholly incapable of effectively reducing the passage of hot air and/or steam through a paper/polymer laminate.
 	While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

 	(B) Applicant argues that MATSUDA-EP ’779 fails to explicitly specific working Examples of metal-oxide coated films biaxially oriented polyester films with a thickness of 6-12 microns.  However, the teachings of a reference are not limited solely to the working Examples within said reference, but encompass the reference as a whole.  

MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

 	In the present instance, MATSUDA-EP ’779 discloses plastic films (which explicitly include polyester films such as polyethylene terephthalate film) which are produced by stretching both longitudinally and perpendicular to the longitudinal direction (thereby producing a biaxially oriented film).  Therefore, contrary to Applicant’s assertions, MATSUDA-EP ’779 reasonably suggests the use of biaxially oriented polyester films as substrates for metal oxide layer(s).  Applicant has not provided persuasive evidence to the contrary. 

MPEP 2144.01    Implicit Disclosure [R-10.2019]

"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (A process for catalytically producing carbon disulfide by reacting sulfur vapor and methane in the presence of charcoal at a temperature of "about 750-830°C" was found to be met by a reference which expressly taught the same process at 700°C because the reference recognized the possibility of using temperatures greater than 750°C. The reference disclosed that catalytic processes for converting methane with sulfur vapors into carbon disulfide at temperatures greater than 750°C (albeit without charcoal) was known, and that 700°C was "much lower than had previously proved feasible."); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976) (Reference disclosure of a compound where the R-S-R' portion has "at least one methylene group attached to the sulfur atom" implies that the other R group attached to the sulfur atom can be other than methylene and therefore suggests asymmetric dialkyl moieties.).

 	Furthermore, MATSUDA-EP ’779 discloses that said plastic films (which explicitly include polyester films such as polyethylene terephthalate film) have a thickness of 1-500 microns and that the at least one metal oxide coating (e.g., containing aluminum oxide, silicon oxide, mixtures thereof, etc.) has a thickness of 5-800 nm.  Therefore, contrary to Applicant’s assertions, MATSUDA-EP ’779 discloses or at the very least reasonably suggest metal oxide-coated biaxially oriented polyester films wherein the combined thickness of the metal oxide layer(s) and the polyester film fully overlaps the recited metal oxide/polymer film thickness of 12 microns.  Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims from: the use of biaxially oriented polyester film; and/or the recited polyester film thickness and/or the combined metal oxide/polyester film thickness.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

August 13, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787